Exhibit 10.2

 

 

GMF LEASING LLC,

as Transferor,

and

GM FINANCIAL AUTOMOBILE LEASING TRUST 2015-3,

as Transferee

 

 

2015-3 EXCHANGE NOTE TRANSFER AGREEMENT

Dated as of September 2, 2015

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.1.

    

Definitions

     2   

ARTICLE II TRANSFER OF THE TRANSFERRED ASSETS

     2   

SECTION 2.1.

    

Transfer of the Transferred Assets.

     2   

SECTION 2.2.

    

True Sale

     3   

SECTION 2.3.

    

Representations and Warranties of the Transferor and the Transferee.

     4   

SECTION 2.4.

    

Financing Statements and Books and Records.

     7   

SECTION 2.5.

    

Covenants of the Transferor

     7   

SECTION 2.6.

    

Acceptance by the Transferee

     8   

ARTICLE III CONDITIONS

     8   

SECTION 3.1.

    

Conditions Precedent to Transfer

     8   

ARTICLE IV MISCELLANEOUS

     9   

SECTION 4.1.

    

Amendment

     9   

SECTION 4.2.

    

Governing Law

     10   

SECTION 4.3.

    

Severability

     10   

SECTION 4.4.

    

Binding Effect

     10   

SECTION 4.5.

    

Table of Contents and Headings

     10   

SECTION 4.6.

    

Counterparts

     10   

SECTION 4.7.

    

Further Assurances

     10   

SECTION 4.8.

    

Third-Party Beneficiaries

     10   

SECTION 4.9.

    

No Petition

     10   

SECTION 4.10.

    

Limitation of Liability of Owner Trustee

     11   

SECTION 4.11.

    

Limited Recourse

     11   

SECTION 4.12.

    

Subordination.

     11   

 

i



--------------------------------------------------------------------------------

2015-3 EXCHANGE NOTE TRANSFER AGREEMENT, dated as of September 2, 2015 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), between GMF Leasing LLC, a Delaware limited liability
company, as transferor (the “Transferor”), and GM Financial Automobile Leasing
Trust 2015-3, a Delaware statutory trust (the “Issuer”), as transferee (the
“Transferee”).

RECITALS

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of
January 31, 2011 (the “Titling Trust Agreement”), among APGO Trust, as Settlor,
and Wilmington Trust Company, as Owner Trustee, Administrative Trustee and
Delaware Trustee, the Titling Trust (the “Titling Trust”) was continued to,
among other things, take assignments and conveyances of and hold in trust
various assets (the “Trust Assets”);

WHEREAS, pursuant to an Amended and Restated Credit and Security Agreement,
dated as of May 23, 2013 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit and Security
Agreement”), among the Titling Trust, the Lender and Wells Fargo Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”), the
Lender has agreed to lend money to the Titling Trust from time to time to
acquire Trust Assets and the Lender is entitled, from time to time thereunder,
to request that the Titling Trust issue, execute and deliver Exchange Notes to
the Lender representing a portion of the debt incurred by the Titling Trust
thereunder;

WHEREAS, pursuant to the Credit and Security Agreement and the 2015-3 Exchange
Note Supplement, dated as of September 2, 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “2015-3
Exchange Note Supplement”), among the parties to the Credit and Security
Agreement, the Titling Trust has so issued, executed and delivered to the Lender
such an Exchange Note (the “2015-3 Exchange Note”);

WHEREAS, pursuant to (i) a Second Amended and Restated Servicing Agreement,
dated as of May 23, 2013 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Basic Servicing
Agreement”), among the Titling Trust, AmeriCredit Financial Services, Inc. d/b/a
GM Financial (“GM Financial”), as Servicer (in such capacity, the “Servicer”)
and Lender, and the Collateral Agent, the Servicer has agreed to perform certain
servicing duties with respect to the Trust Assets and (ii) a 2015-3 Servicing
Supplement, dated as of September 2, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “2015-3 Servicing
Supplement”), among the Titling Trust, the Servicer, the Lender, the Collateral
Agent and Wells Fargo, as Indenture Trustee, the Servicer has agreed to perform
certain additional and/or revised servicing duties with respect to those Trust
Assets comprising the 2015-3 Designated Pool relating to the 2015-3 Exchange
Note;

WHEREAS, the Lender has agreed to transfer and assign, without recourse, all of
its right, title and interest in the 2015-3 Exchange Note and certain related
property to the Transferor pursuant to an 2015-3 Exchange Note Sale Agreement,
dated as of September 2, 2015



--------------------------------------------------------------------------------

(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “2015-3 Exchange Note Sale Agreement”), among the Lender and
the Depositor, as transferee (in such capacity, the “Sale Agreement
Transferee”);

WHEREAS, the Transferee is governed by its Amended and Restated Trust Agreement,
dated as of September 2, 2015 (the “Trust Agreement”), between the Transferor
and Wilmington Trust Company, as Owner Trustee (not in its individual capacity,
but solely as Owner Trustee, the “Owner Trustee”); and

WHEREAS, the Transferor and the Transferee desire to provide for the transfer
and assignment by the Transferor to the Transferee, without recourse, of all of
the Transferor’s right, title and interest in the Transferred Assets (as defined
below).

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Capitalized terms used in this Agreement that are not
otherwise defined herein shall have the meanings assigned to them in Appendix 1
to the 2015-3 Exchange Note Supplement or, if not defined therein, in Appendix A
to the Credit and Security Agreement.

ARTICLE II

TRANSFER OF THE TRANSFERRED ASSETS

SECTION 2.1. Transfer of the Transferred Assets.

(a) Effective as of the 2015-3 Closing Date and immediately after the
transactions contemplated by the 2015-3 Exchange Note Sale Agreement and the
Trust Agreement and immediately before the transaction contemplated by the
Indenture, the Transferor sells and assigns to the Transferee, without recourse,
all right, title and interest of the Transferee, whether now owned or hereafter
acquired, in the following “Transferred Assets”:

(i) the 2015-3 Exchange Note;

(ii) all of the Lender’s rights and benefits, as Exchange Noteholder of the
2015-3 Exchange Note under the 2015-3 Exchange Note, the Credit and Security
Agreement, the 2015-3 Exchange Note Supplement and the 2015-3 Servicing
Agreement;

(iii) all of the Depositor’s rights and benefits, as Exchange Noteholder of the
2015-3 Exchange Note under the 2015-3 Exchange Note, the Credit and Security
Agreement, the 2015-3 Exchange Note Supplement and the 2015-3 Servicing
Agreement;

 

2



--------------------------------------------------------------------------------

(iv) all of the Transferor’s rights and benefits, as Sale Agreement Transferee
under the 2015-3 Exchange Note Sale Agreement (including, without limitation,
its rights pursuant to Section 2.5 thereof); and

(v) all proceeds, accounts, money, general intangibles, instruments, chattel
paper, goods, investment property and other property consisting of, arising from
or relating to the foregoing.

(b) In consideration for (i) the Transferred Assets, and (ii) the Transferor’s
performance of its obligations under Section 2.14(a) of the 2015-3 Servicing
Supplement to deposit the Specified Reserve Balance into the Reserve Account on
the 2015-3 Closing Date, the Transferee will transfer to the Transferor, without
recourse, all right, title and interest of the Transferee, whether now owned or
hereafter acquired, in, to and under the Notes and the rights to distributions
under Section 8.3 of the Indenture, as payment for the Transferred Assets.

(c) The sale, transfer, assignment and conveyance of the Transferred Assets
pursuant to this Agreement is without recourse, and the Transferor does not
guarantee payment on the 2015-3 Exchange Note or any collection of underlying
asset included in the 2015-3 Designated Pool.

SECTION 2.2. True Sale.

(a) The parties hereto intend that the sale, transfer, assignment and conveyance
of the Transferred Assets hereunder constitutes a true sale and assignment of
the Transferred Assets such that any interest in and title to the Transferred
Assets would not be property of the Transferor’s estate in the event the
Transferor becomes a debtor in a case under any Insolvency Law. To the extent
that the conveyance of the Transferred Assets hereunder is characterized by a
court or similar Governmental Authority as a financing (a “Recharacterization”),
it is intended by the Transferor and the Transferee that the interest conveyed
constitute a grant of a first priority perfected security interest under the UCC
as in effect in the State of New York by the Transferor to the Transferee to
secure the sale price of the Transferred Assets to the Transferor. The
Transferor does hereby grant to the Transferee a security interest in and to all
of its rights, title and privileges and interest, whether now owned or existing
or hereafter acquired or arising, in the Transferred Assets and the parties
hereto agree that this Agreement constitutes a “security agreement” under all
applicable law. In the case of any Recharacterization, each of the Transferor
and the Transferee represents and warrants as to itself that each remittance of
2015-3 Exchange Note Collections made to the Transferee will have been (i) in
payment of a debt incurred by the Transferor in the ordinary course of business
or financial affairs of the Transferor and the Transferee, and (ii) made in the
ordinary course of business or financial affairs of the Transferor and the
Transferee.

(b) The Transferor makes the following representations and warranties to the
Transferee in the event that, notwithstanding the express intent of the parties,
the sale, transfer, assignment and conveyance of the Transferred Assets
hereunder is not a true sale and assignment of the Transferred Assets to the
Transferee. The representations and warranties speak as of the 2015-3 Closing
date and shall survive the sale of the Transferred Assets to the Transferee
hereunder and the pledge thereof by the Transferee to the Indenture Trustee
pursuant to the Indenture.

 

3



--------------------------------------------------------------------------------

(i) This Agreement creates a valid and continuing security interest (as defined
in the UCC) in the Transferred Assets in favor of the Transferee, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Transferor.

(ii) The 2015-3 Exchange Note constitutes a “certificated security” within the
meaning of the relevant UCC.

(iii) The Transferor has caused or will have caused, within ten (10) days, the
filing of all appropriate financing statements in the proper filing offices in
the appropriate jurisdictions under applicable law in order to perfect the
Transferee’s security interest in the Transferred Assets.

(iv) Other than the security interest granted to the Transferee pursuant to this
Agreement, the Transferor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed the Transferred Assets. The Transferor has
not authorized the filing of and is not aware of any financing statements
against the Transferor that include a description of collateral covering the
Transferred Assets other than any financing statement relating to the security
interest granted to the Transferee hereunder or that has been terminated. The
Transferor is not aware of any judgment or tax lien filings against it.

SECTION 2.3. Representations and Warranties of the Transferor and the
Transferee.

(a) The Transferor hereby represents and warrants to the Transferee as of the
2015-3 Closing Date that:

(i) Organization and Good Standing. The Transferor is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Transferred Assets.

(ii) Due Qualification. The Transferor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications,, except where the failure to have any such license, approval or
qualification could not reasonably be expected to have a material adverse effect
with respect to the Transferor.

(iii) Power and Authority. The Transferor has the power and authority to execute
and deliver this Agreement and all other Program Documents to which it is a
party and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and all other Program Documents to which it is a
party have been or will be duly authorized by the Transferor by all necessary
action.

 

4



--------------------------------------------------------------------------------

(iv) Binding Obligation. Each of this Agreement and all other Program Documents
to which the Transferor is a party constitutes a legal, valid and binding
obligation of the Transferor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery and performance by the Transferor of
this Agreement and all other Program Documents to which it is a party will not
violate any Requirement of Law or Contractual Obligation applicable to the
Transferor, and will not, except as otherwise provided herein, result in, or
require, the creation or imposition of any Lien on any of its property, assets
or revenues pursuant to any such Requirement of Law or Contractual Obligation,
except as contemplated hereby.

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened before any court, arbitrator or other
Governmental Authority having jurisdiction over the Transferor or any of its
properties which could reasonably be expected to have a material adverse effect
with respect to the Transferor.

(vii) No Consent. Except as expressly contemplated by the Program Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with its
execution, delivery or performance or the validity or enforceability against the
Transferor of the Program Documents.

(viii) No Default. The Transferor is not in default in any material respect
under or with respect to any of its Contractual Obligations.

(ix) Compliance with Law. The Transferor has complied in all material respects
with all Requirements of Law.

(x) Title to Transferred Assets. Immediately prior to the transfer of the
Transferred Assets pursuant to this Agreement, the Transferor (A) is the true
and lawful owner of the Transferred Assets and it has the legal right to
transfer the Transferred Assets, (B) has good and valid title to the Transferred
Assets and the Transferred Assets are on such date free and clear of all Liens
and (C) will convey good, valid and indefeasible title to the Transferred Assets
to the Transferee under this Agreement.

(xi) Investment Company Act. The Transferor is not an “investment company”
within the meaning of the Investment Company Act of 1940.

(xii) Solvency of the Transferor. The Transferor is, and after giving effect to
the transactions contemplated to occur on such date, will be, Solvent and is not
the subject of any Insolvency Event.

 

5



--------------------------------------------------------------------------------

(xiii) Tax Returns. The Transferor has filed or caused to be filed all tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
property and has paid or properly accrued and provided for payment at such time
as is required or permitted all other taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any of the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books and records of the Transferor); no tax Lien
has been filed and, to the knowledge of the Transferor, no claim is being
asserted with respect to any such tax, fee or other charge.

(b) The Transferee hereby represents, and warrants to the Transferor as of the
2015-3 Closing Date that:

(i) Organization and Good Standing. The Transferee is a statutory trust duly
formed, validly existing; and in good standing under the laws of the State of
Delaware, and has power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, power, authority and
legal right to acquire, own and pledge the Transferred Assets.

(ii) Due Qualification. The Transferee is duly qualified to do business as a
foreign statutory trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval or qualification
could not reasonably be expected to have a material adverse effect with respect
to the Transferee.

(iii) Power and Authority. The Transferee has the power and authority to execute
and deliver this Agreement and all other Program Documents to which it is a
party and to carry out its terms; and the execution, delivery and performance of
this Agreement and all other Program Documents to which it is a party have been
duly authorized by the Transferee by all necessary action.

(iv) Binding Obligation. Each of this Agreement and all other Program Documents
to which the Transferee is a party constitutes a legal, valid and binding
obligation of the Transferee, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery and performance by the Transferee of
this Agreement and all other Program Documents to which it is a party will not
violate any Requirement of Law or Contractual Obligation applicable to the
Transferee, and will not, except as otherwise provided herein, result in, or
require, the creation or imposition of any Lien on any of its property, assets
or revenues pursuant to any such Requirement of Law or Contractual Obligation.

 

6



--------------------------------------------------------------------------------

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened before any court, arbitrator or other
Governmental Authority having jurisdiction over the Transferee or any of its
properties which could reasonably be expected to have a material adverse effect
with respect to the Transferee.

(vii) No Consent. Except as expressly contemplated by the Program Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with its
execution, delivery or performance or the validity or enforceability against the
Transferee of the Program Documents.

(c) The representations and warranties set forth in this Section shall survive
the transfer, sale, assignment and conveyance of the Transferred Assets by the
Transferor to the Transferee and the pledge of the Transferred Assets by the
Transferee to the Indenture Trustee pursuant to the Indenture. Upon discovery by
the Transferor or the Transferee of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the other, the Noteholders and the Indenture Trustee.

SECTION 2.4. Financing Statements and Books and Records.

(a) In connection with the conveyance of the Transferred Assets hereunder, the
Transferor agrees that on or prior to the 2015-3 Closing Date, it will deliver
at the direction of the Lender to the Transferee, with all requisite
endorsements, the 2015-3 Exchange Note and will file, at its own expense, one or
more financing statements with respect to the Transferred Assets meeting the
requirements of applicable State law in such manner as necessary to perfect the
transfer of the Transferred Assets to the Transferee, and the proceeds thereof
(and any continuation statements as are required by applicable State law), and
to deliver a file-stamped copy of each such financing statement (or continuation
statement) or other evidence of such filings (which may, for purposes of this
Section, consist of telephone confirmation of such filings with the file stamped
copy of each such filings to be provided to the Transferee in due course), as
soon as is practicable after receipt by the Transferor thereof.

(b) The Transferor further agrees that it will treat the transfers of the
Transferred Assets as a sale for accounting purposes, take no actions
inconsistent with the Transferee’s ownership of the assets sold to the
Transferee pursuant to Section 2.1 hereof and on the 2015-3 Closing Date
indicate on its books, records and statements that the Transferred Assets have
been sold to the Transferee.

SECTION 2.5. Covenants of the Transferor. Until the date on which all Issuer
Obligations are paid in full:

(a) Preservation of Existence. The Transferor shall preserve, renew and keep in
full force and effect its existence and good standing and take all necessary
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business and comply with all Contractual
Obligations, including, without limitation, all its obligations under the
Program Documents, and all Requirements of Law.

 

7



--------------------------------------------------------------------------------

(b) Payment of Taxes. The Transferor shall file (or cause to be filed on its
behalf as a member of a consolidated group) all tax returns required by law to
be filed by it and pay all taxes, assessments and governmental charges shown to
be owing by it, except for any such taxes, assessments or charges which are not
yet delinquent or are being diligently contested in good faith by appropriate
proceedings, for which adequate reserves in accordance with GAAP shall have been
set aside on its books and that have not given rise to any Liens.

(c) Books and Records. The Transferor shall keep proper books and records of
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and, at its expense, shall permit
representatives or designees of the Indenture Trustee, the Owner Trustee or any
Noteholder or their duly authorized attorneys or auditors to visit and inspect
any of its properties, to examine and make abstracts from any of its books and
records and to discuss its affairs, finances and accounts with its officers,
directors; employees and independent public accountants, all at such reasonable
times upon reasonable notice and as often as may reasonably be requested.

(d) Maintenance of Separate Existence. The Transferor shall do all things
necessary to remain readily distinguishable from GM Financial and its Affiliates
(other than the Transferee) and maintain its statutory trust existence separate
and apart from that of the Transferee, including maintaining in place all
policies and procedures and taking all action, described in the factual
assumptions set forth in the opinion letter of Katten Muchin Rosenman LLP, dated
October 15, 2015 addressing the issues of substantive consolidation as they may
relate to the Transferee, the Transferor and the Titling Trust on the one hand
and GM Financial on the other hand.

SECTION 2.6. Acceptance by the Transferee. The Transferee agrees to comply with
all covenants and restrictions applicable to an Exchange Noteholder of the
2015-3 Exchange Note, whether set forth in the 2015-3 Exchange Note, in the
Credit and Security Agreement, in the 2015-3 Exchange Note Supplement or
otherwise, and assumes all obligations and liabilities, if any, associated
therewith.

ARTICLE III

CONDITIONS

SECTION 3.1. Conditions Precedent to Transfer. The effectiveness of this
Agreement and of the obligation of the Transferee to purchase, and of the
Transferor to sell, the Transferred Assets in accordance with the terms hereof
is subject to the satisfaction of the following conditions:

(a) Agreement. The Transferee shall have received this Agreement, duly executed
and delivered by the Transferor.

 

8



--------------------------------------------------------------------------------

(b) 2015-3 Exchange Note Sale Agreement. The Transferee shall have received the
2015-3 Exchange Note Sale Agreement, duly executed and delivered by the
Transferor and the Lender.

(c) 2015-3 Exchange Note Supplement. The Transferee shall have received the
2015-3 Exchange Note Supplement, duly executed and delivered by the parties
thereto.

(d) 2015-3 Servicing Agreement. The Transferee shall have received the 2015-3
Servicing Agreement, duly executed and delivered by the parties thereto.

(e) Effective Date. All conditions set forth in Article III of the Note Purchase
Agreement shall have been satisfied.

(f) Depositor Certificate of Trust; Trust Agreement. The Transferee shall have
received a true and complete copy of certificate of formation and the limited
liability company agreement of the Transferor, each certified as a true and
correct copy by an Authorized Officer of the Transferor.

(g) Lien Searches. The Transferee shall have received certified copies of
requests for information or copies (Form UCC-1) dated a date reasonably near the
date hereof listing all effective financing statements which name the Transferor
(under its present name or any previous name) as transferor or debtor and which
are filed in jurisdictions in which the filings were made pursuant to item
(h) below and in any other jurisdictions that are necessary or appropriate,
together with copies of such financing statements (none of which shall cover any
2015-3 Lease Agreements or other 2015-3 Exchange Note Assets, except any filing
made in connection with a security interest granted under the Credit and
Security Agreement), and tax and judgment lien searches showing no such liens
that are not permitted by the Program Documents.

(h) UCCs. The Transferee shall have received acknowledgement copies of proper
financing statements (Form UCC-1), naming the Transferor as the seller (debtor)
of the Transferred Assets the Transferee as buyer (secured party) or other
similar instruments or documents as may be necessary or in the opinion of the
Transferee desirable under the UCC or any comparable law to perfect the
Transferee’s interest in the Transferred Assets and executed copies of proper
financing statements (Form UCC-3), if any, necessary to release all security
interests and other rights of any Person in the Transferred Assets previously
granted by the Transferor.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Amendment.

(a) This Agreement may be amended by the parties hereto, with the prior written
consent of the Indenture Trustee (acting at the direction of the Majority
Noteholders).

 

9



--------------------------------------------------------------------------------

(b) The parties hereto acknowledge and agree that the right of the Indenture
Trustee to consent to any amendment of this Agreement is subject to the terms
and provisions of Section 3.7(g) of the Indenture and that any consent provided
by the Indenture Trustee in violation of such terms and provisions shall be of
no force or effect hereunder.

SECTION 4.2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 4.3. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions and terms of this
Agreement, as applicable, and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions and terms of this
Agreement.

SECTION 4.4. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

SECTION 4.5. Table of Contents and Headings. The Table of Contents and Article
and Section headings herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

SECTION 4.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

SECTION 4.7. Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested in order to effect the purposes of this Agreement
and to better assure and confirm unto the requesting party its rights, powers
and remedies hereunder. For the avoidance of doubt, the parties hereto agree to
take all necessary actions (including filing of financing statements in
accordance with the relevant UCC) to maintain perfections with respect to the
Transferred Assets.

SECTION 4.8. Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each 2015-3 Exchange
Noteholder or Pledgee of the 2015-3 Exchange Note and each Noteholder who shall
be considered third-party beneficiaries hereof. Except as otherwise provided in
this Agreement, no other Person shall have any right or obligation hereunder.

SECTION 4.9. No Petition. Each of the parties hereto, by entering into this
Agreement, hereby covenants and agrees that it will not institute, or join in
instituting, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding, or other Proceeding under any Insolvency Law for a
period of one (1) year and one (1) day after the date upon which all the Notes
and all other Issuer Obligations have been paid in full, against the Titling
Trust or the Issuer.

 

10



--------------------------------------------------------------------------------

SECTION 4.10. Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as Owner Trustee of the Transferee, in the exercise of the powers and
authority conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Transferee is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust Company but is made and intended for the
purpose for binding only the Transferee, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either express or implied contained herein,
all such liability, if any, being expressly waived by the parties hereto and any
Person claiming by, through or under the parties hereto, (d) Wilmington Trust
Company has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement, and
(e) under no circumstances shall Wilmington Trust Company be personally liable
for the payment of any indebtedness or expenses of the Transferee or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Transferee under this Agreement or the other
related documents.

SECTION 4.11. Limited Recourse. Each of the parties hereto, by entering into
this Agreement, agrees that any claim that the Transferor or the Transferee may
seek to enforce against each other is limited to the Transferred Assets only and
does not represent a claim against the assets of the Transferor or the
Transferee as a whole or any assets other than the Transferred Assets.

SECTION 4.12. Subordination.

(a) The Transferor and the Transferee agree that any claim that the Transferor
or the Transferee may seek to enforce at any time against any assets of the
Transferor or the Transferee other than the Transferred Assets, will be
subordinate to payment in full of all other claims with respect to such other
assets. However, this Section will not limit, subordinate or otherwise modify
any claims against the Transferor or the Transferee with respect to any right to
indemnification or other obligation of the Transferor or the Transferee relating
to (i) the Transferred Assets, (ii) any related credit enhancement, (iii) any
transaction entered into in connection with the Transferred Assets, (iv) any
administrative services performed in connection with the Transferred Assets, or
(v) any obligation to any Person acting as a trustee or an administrator. The
Transferee hereby releases all claims to the assets of the Titling Trust that
are not allocated to the 2015-3 Designated Pool, and, in the event that such
release is not given effect, the Transferee hereby agrees to fully subordinate
any claims it may have against such other assets of the Titling Trust.

(b) The Transferor agrees that any claim the Transferor may seek to enforce
against the Transferee or any of its assets will be subordinate to the payment
in full of the principal of and interest on the Notes and all other Issuer
Obligations.

 

11



--------------------------------------------------------------------------------

(c) The parties to this Agreement intend that Section 4.12(a) constitutes an
enforceable subordination agreement under Section 510(a) of the Bankruptcy Code.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

GMF LEASING LLC, as Transferor By:  

 

Name:   Title:  

GM FINANCIAL AUTOMOBILE LEASING

TRUST 2015-3,

as Transferee

By:  

Wilmington Trust Company,

not in its individual capacity but solely as Owner Trustee

By:  

 

Name:   Title:  

 

[Signature Page to the 2015-3 Exchange Note Transfer Agreement]